Title: To Thomas Jefferson from Samuel Harrison Smith, 22 July 1823
From: Smith, Samuel Harrison
To: Jefferson, Thomas


                        Sir
                        
                            Sidney
                            July 22. 1823.
                        
                    Although withdrawn from the political scene, and for some time, merely a spectator of passing events, I have not felt indifferent to their influence on the welfare of the human family. This feeling, with the impression that your fortitude, on the same subject, remains unabated, & as previous to this communication, which, whatevers its fate may be, I am satisfied you will take in good part.The Executive power, under every modification of parliament, seems, from its gigantic chamber, determined to cause the deepest anxiety. With all our temperance and prudence, the present state of things evinces how momentous it is, that the selection of the chief magistrate should be made under the guidance of pure and elevated principles. For some time past I have felt a strong and even painful interest as to the result of the ensuing election. I have no sense of the intent of the American people, or of their entire devotion to the principles on which our fair institutions depend; but there is so much declaration of truth, blended with local prejudice, and the indulgence of pernicious passion, that there is some reason to fear lest prsonal views may dominate over patriotism. Under these circumstances, it has appeared to me to be eminently the duty of those in whom the people repose a just confidence to avow their opinion as to the individual best fitted for this exalted Nation. In the present contest all the candidates are represented not only as patriots, but as devoted to the same principles; and, hence, the difficulty of making the best selection becomes enhanced.I have endeavoured to make an impartial estimate of the Qualifications requisite for this Nation.The individual elected should be a man of unblemished private morals; of plain and unostentatious means: free from extraordinary personal obligations: gifted with high & solid powers of mind; fresh in expressing his opinions and independent in the discharge of duty; impregnable to flattery; of an ambition tempered by age and experience, and more anxious to place a continuance of the blessings his country enjoys, then to exalt his name by visionary projects, which, however brilliant, only serve to earn pride to that false glory which has absorbed every preceding free government; in short, a republican of 1798, immediately identified with the principles wch then distinguished the republicans of this country, wch gave them their victories, and to wch our prosperity is mainly to be ascribed.I have, with like impartiality, endeavoured to form an opinion of the man, among those offered to the public notice, most likely, if elevated to the chief magistracy, to sustain, unimpaired by the functions of power, this character; and I have no hesitation in saying, that W. H. Crawford appears to me to be that man.I know your repugnance to mingle in the conflicts of public affairs, and admit that your labors & services exempt you, if they can any man, from this duty. Should you, however, have imbibed a decided preference as to the man to whom the liberties of the American people, and the incidental  destinies perhaps, of the world, may be most safely confided, I submit, most respectfully submit to you, whether you may not add to the obligations already confered on your country, by the counsel of an opinion, which all will allow to be disinterested, sincere and patriotic.I have hesitated long and reflected much, before I committed these ideas to paper. At times I have feared that there was a degree of opinion and veracity blended with the step, and doubled my right to obtrude upon your retirement. But when I reflected on the magnitude of the object, and viewed you as still the guardian of liberty, as strenuously as ever devoted to the sacred cause. I determined to dismiss, without reserve, all scruples, and lay my views before you, assured that they would be received with candor, even if they should fail in effecting the end intended by them.I may add that I entertain no hostile feeling toward the other candidates, with two of whom I am well acquainted, and from whom I have received much personal kindness.Mrs S. joins me in tendering to you a respect & regard which time only serves to strengthen, connected with our fond remembraces to the members of your family.
                        S. H. Smith
                    